DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figures 2, 3, 5, and 6, the text labels should be translated to English.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 102 (Figure 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “121” has been used to designate both the current sensor and the secondary-side coil.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0046], line 3, “with” should be replaced with --which--.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 14 and 19-21 are objected to because of the following informalities:  
In claim 14, line 6, “and” should be deleted.
In claim 14, line 10, --and-- should be added before “wherein”.
In claim 19, line 3, “and” should be deleted.
In claim 19, line 4, --and-- should be added before “wherein”.
In claim 20, line 4, --and-- should be added before “wherein”.
In claim 21, line 4, --and-- should be added before “wherein”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voß (US 2016/0146889) or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Voß (US 2016/0146889) in view of Voß (US 2016/0195582).

Regarding claims 1, 15, and 16, Voß (’889) discloses a switching monitoring device (element 1, Fig. 1) for monitoring a switching operation of a relay switching contact (element 2, Fig. 1) of a relay (see par. [0029]), the switching monitoring device comprising: a controller (element 8, Fig. 1) configured to produce an excitation signal (i.e., alternating signal W, Fig. 1); and an impedance circuit (element 9, Fig. 1) having a signal input and a signal output, wherein the controller is configured to apply the excitation signal to the signal input, wherein the impedance circuit is configured to convert the excitation signal into a switching monitoring signal and to output the switching monitoring signal at the signal output for application to the relay switching contact (see par. [0021]); wherein the controller is further configured to detect a change in a signal present at the impedance circuit and, if the change in the signal is present, to detect the switching operation of the relay switching contact (see pars. [0021]-[0024] and Fig. 1).
Even assuming arguendo, without conceding, that Voß (’889) does not disclose the switching monitoring device comprising a control terminal configured to apply a control signal for switching the relay switching contact to the relay switching contact, this limitation is an inherent feature of a relay’s operation). In the alternative, Voß (’582) discloses a switching monitoring device (element 1, Fig. 1) comprising a control terminal (element 10, Fig. 1) configured to apply a control signal for switching the relay switching contact to the relay switching contact, wherein the controller (element 4, Fig. 1) is configured to connect to the control terminal and apply the control signal to the control terminal, wherein the controller comprises a switching controller configured to produce the control signal for switching the relay switching contact and to apply the control signal to a magnet system of the relay to switch the relay switching contact (see par. [0043] and Fig. 1). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, providing the switching control for the relay.
Regarding claim 2, Voß (’889) discloses a switching monitoring device, wherein the signal present at the impedance circuit comprises the excitation signal (see par. [0021]).
Regarding claim 5, Voß (’889) discloses a switching monitoring device, wherein the controller comprises a measuring circuit (element RA, Fig. 1) configured to monitor the change in the excitation signal (see par. [0021]).
Regarding claim 6, Voß (’889) discloses a switching monitoring device, wherein the controller comprises a signal generator configured to generate the excitation signal (see par. [0021]).
Regarding claim 7, Voß (’889) discloses a switching monitoring device, wherein the measuring circuit has a current sensor connected between the signal generator and the impedance circuit, wherein the current sensor is configured to detect a current flow between the signal generator and the impedance circuit and to provide a measured current value of the current flow to the controller, and wherein the controller is configured to detect a change in the current flow between the signal generator and the impedance circuit based at least in part on the measured current value(see pars. [0021]-[0024] and Fig. 1).
Regarding claim 8, Voß (’889) discloses a switching monitoring device, wherein the impedance circuit is configured to galvanically separate the relay switching contact from one or more of: the signal generator or the controller (see par. [0021] and Fig. 1).
Regarding claim 9, Voß (’889) discloses a switching monitoring device, wherein the impedance circuit comprises a transformer with a primary-side coil (element 10, Fig. 1) and a secondary-side coil (element 11, Fig. 1), and wherein the secondary-side coil is connected in parallel to the relay switching contact, and wherein the primary-side coil is connected to the signal generator (see Fig. 1).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Voß (US 2016/0146889) or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Voß (US 2016/0146889) in view of Voß (US 2016/0195582).

Regarding claim 17, although Voß (’889) does not appear to disclose the controller being configured to apply the control signal to a signal generator, and the signal generator being configured to produce the excitation signal with the control signal, the examiner takes official notice of the fact that this feature is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results with a simpler and inexpensive configuration. 
Regarding claim 19, Voß (’889) discloses the controller having a control output, wherein the controller is configured to provide a status signal at the control output (see par. [0029]). 
Even assuming arguendo, without conceding, that Voß (’889) does not disclose the status signal being active after the relay switching contact is switched on and being inactive after the relay switching contact is switched off, the examiner takes official notice of the fact that this feature is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results as a matter of obvious design choice for the desired practical application.

Allowable Subject Matter
No art has been found for a prior art rejection of claims 3, 4, 10-14, 18, 20, and 21 at this time.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
12/2/2022